USDC IN/ND case 3:18-cv-00761-RLM-MGG document 11 filed 06/25/20 page 1 of 5


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES WILDER,

                          Petitioner,

                    v.                      CAUSE NO.: 3:18-CV-761-RLM-MGG

 WARDEN,

                          Respondent.

                              OPINION AND ORDER

       James Wilder, a prisoner without a lawyer, filed a habeas corpus petition

challenging a prison disciplinary proceeding at the Indiana State Prison (ISP 18-

06-0198) in which a disciplinary hearing officer found him guilty of “fleeing” in

violation of Indiana Department of Correction Offense B-235. (ECF 1.) Among

other sanctions, he received a credit class demotion. (ECF 5-4.)

       The charge was initiated on June 15, 2018, when Officer T. Staples wrote

a conduct report stating that she found a black cellphone in Mr. 0Wilder’s bed

area while conducting a shakedown. (ECF 5-1.) She told him numerous times

to hand it over, but he said he wouldn’t give her the phone and instead would

flush it down the toilet. (Id.) Mr. Wilder started to walk towards the bathroom

with Officer Staples following behind him telling him to stop. (Id.) She radioed for

security. (Id.) Mr. Wilder flushed the phone down the toilet before security officers

arrived. (Id.)

       On June 21, 2018, Mr. Wilder was notified of the charge and provided a

copy of the conduct report. (ECF 5-2.) He requested a lay advocate, and one was
USDC IN/ND case 3:18-cv-00761-RLM-MGG document 11 filed 06/25/20 page 2 of 5


later appointed to him. (ECF 5-2; ECF 5-3.) He also requested review of the

surveillance video, stating “it was all a lie.” (ECF 5-2.) Prior to the hearing, he

was provided with the hearing officer’s summary of the video evidence before the

hearing. The summary said that the video showed Officer Staples leaving Mr.

Wilder’s bed area “following Inmate Wilder to the bathroom.”1 (ECF 5-5.) Security

staff removed Mr. Wilder from the bathroom three minutes later. (Id.)

        On June 28, 2018, the hearing officer held a hearing on the charge. (ECF

5-4.) Mr. Wilder pleaded not guilty and stated as follows: “Ain’t nothing I can say

that will matter.” (Id.) After considering staff reports and the video evidence, the

hearing officer found Mr. Wilder guilty. She imposed a sanction of restrictive

house and a one-level demotion in credit class. (Id.) Mr. Wilder’s administrative

appeals were denied. (ECF 5-6; ECF 5-7.)

        When prisoners lose earned time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) advance written notice of the charge; (2) an opportunity to be

heard before an impartial decision-maker; (3) an opportunity to call witnesses

and present documentary evidence when consistent with institutional safety and

correctional goals; and (4) a written statement by the fact-finder of evidence

relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974).




        1The hearing officer noted that there was no video covering the search of Wilder’s cell, because
there was no camera in that area. (ECF 5-5.)


                                                    2
USDC IN/ND case 3:18-cv-00761-RLM-MGG document 11 filed 06/25/20 page 3 of 5


      Mr. Wilder’s first claim is articulated as follows: “I never ran from the

officer. (Running is fleeing.) I never did that. Video supports that I never ran.

Please read conduct report she never says I ran at any time.” (ECF 1 at 2.) Giving

the petition liberal construction, Mr. Wilder appears to challenge the sufficiency

of the evidence. To satisfy due process, there must be “some evidence” to support

the hearing officer’s decision. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

      This is a lenient standard, requiring no more than a modicum of
      evidence. Even meager proof will suffice, so long as the record is not
      so devoid of evidence that the findings of the disciplinary board were
      without support or otherwise arbitrary. . . . It is not our province to
      assess the comparative weight of the evidence underlying the
      disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Mr. Wilder doesn’t deny that this incident occurred, but argues, in effect,

that he couldn’t be found guilty because there was no evidence that he ran away

from the officer. (ECF 1 at 2; ECF 9.) “Running” isn’t an element of fleeing under

the Indiana Department of Correction Adult Disciplinary Code. (ECF 5-8.)

Rather, the offense is defined simply as “[f]leeing or physical resisting a staff

member in the performance of his/her duty.” (Id.) By Officer Staples’ account,

Mr. Wilder walked away from her even though she told him to stop more than

once, went to the bathroom, and flushed contraband down the toilet.

      The confidential video submitted by the respondent supports Officer

Staples’ account. (ECF 7, 8.) It depicts Mr. Wilder walking briskly out of the area

toward the bathroom, with Officer Staples following close behind. In the criminal

context, Indiana courts have interpreted “fleeing” as “a knowing attempt to

                                        3
USDC IN/ND case 3:18-cv-00761-RLM-MGG document 11 filed 06/25/20 page 4 of 5


escape law enforcement when the defendant is aware that a law enforcement

officer has ordered him to stop or remain in place[.]” West v. State, 85 N.E.3d

608, 611 (Ind. Ct. App. 2017). The plain meaning of “flee” is to “run away,” or to

“hurry toward a place of security.” See Merriam-Webster Dictionary, “Definition

of   flee,”   https://www.merriam-webster.com/dictionary/flee.                          Although       Mr.

Wilder may not have been actually running, he was clearly hurrying in an

attempt to evade Officer Staples and dispose of the cell phone, even though she

told him to stop. The court finds the evidence constitutionally sufficient.

        It’s not entirely clear, but Mr. Wilder may also be claiming that he was

denied an impartial decisionmaker.2 (See ECF 1 at 2; ECF 1-1 at 4.) Prison

adjudicators are “entitled to a presumption of honesty and integrity,” and “the

constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d

660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as

a decisionmaker in the case. Id. Due process isn’t violated simply because the

hearing officer knew the inmate, presided over a prior disciplinary case, or had

some limited involvement in the event underlying the charge. Id.

        Nothing in this record indicates that the hearing officer was involved in

any way in the events underlying the charge. Mr. Wilder argues that the hearing

officer was biased because she found him guilty, even though the charge was




        2 Wilder does not clearly articulate such a claim in the petition itself, but he appears to

incorporate this claim by reference to his administrative appeal documents. (See ECF 1 at 2; ECF 1-1 at 1.)
Out of an abundance of caution, the court considers this claim herein.


                                                     4
USDC IN/ND case 3:18-cv-00761-RLM-MGG document 11 filed 06/25/20 page 5 of 5


“unsupported by evidence.” (ECF 1-1 at 1.) By itself, an adverse ruling doesn’t

establish improper bias. Liteky v. United States, 510 U.S. 540, 555 (1994). And

as outlined above, there was constitutionally sufficient evidence in the record to

support the hearing officer’s finding. Mr. Wilder hasn’t overcome the

presumption that the hearing officer was impartial.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment in this case.

      SO ORDERED on June 25, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        5
